Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3. 	This is in response to the amendments filed on 07/29/2021. Claims 1, 8, and 15 have been amended. Claims 4, 11, 18, and 21 are canceled. Claims 1, 3, 5-8, 10, 12-15, 17, 19-20, and 22 are currently pending and have been considered below.

Response to Arguments
Applicant’s arguments, see pages 10-14, filed 07/29/2021, with respect to the rejections of claims 1, 3-8, 10-15, and 17-22 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Sameer Gokhale on 09/07/2021.
The claims have been amended as follows:

1. (Currently Amended) 	A method for providing application interface in a terminal device, the method comprising: 
according to a configuration file of a specific application, a fake interface of a plurality of fake interfaces, wherein the fake interface is displayed in place of [[a]] the specific application that has privacy content, that is currently installed on the terminal device, in response to a state change of the specific application which includes at least one of a switching from a running stop state to a starting state and a switching from an inactive state to an active state, the fake interface displaying non-privacy content that includes a type of content different from, and has no association with, any content within the specific application; 
detecting, by the processing circuitry of the terminal device, an operation on a plurality of specific objects that are displayed in the fake interface; 
displaying, by the processing circuitry of the terminal device and on the display screen of the terminal device, an application interface of the specific application with privacy content when the operation on the plurality of specific objects in the fake interface satisfies a pre-defined requirement; and 
displaying, by the processing circuitry, a detailed interface related to at least one of the plurality of specific objects when the operation on the at plurality of specific objects in the fake interface does not satisfy the pre-defined requirement, 
wherein the pre-defined requirement includes simultaneously touching the plurality of specific objects for a preset duration, and 
wherein a quantity of specific objects of the plurality of specific objects and the preset duration are separately set by a user for each of the plurality of different fake interfaces.  

6. (Currently amended) 	The method according to claim 1, further comprising: 
determining, in response to the state change of the specific application, a private display mode according to [[a]] the configuration file of the specific application that is used to select one of the private display mode and a normal display mode; and 


8. (Currently amended) 	A terminal device for providing application interfaces, comprising: 
a display screen; and 
processing circuitry configured to: 
display, via the display screen according to a configuration file of a specific application, a fake interface of a plurality of fake interfaces, wherein the fake interface is displayed in place of [[a]] the specific application that has privacy content, that is currently installed on the terminal device, in response to a state change of the specific application which includes at least one of a switching from a running stop state to a starting state and a switching from an inactive state to an active state, the fake interface displaying non-privacy content that includes a type of content different from, and has no association with, any content within the specific application; 
detect an operation on a plurality of specific objects that are displayed in the fake interface; 
display, via the display screen, an application interface of the specific application with privacy content when the operation on the plurality of specific objects in the fake interface satisfies a pre-defined requirement; and 
display a detailed interface related to at least one of the plurality of specific objects when the operation on the plurality of specific objects in the fake interface does not satisfy the pre-defined requirement, 
wherein the pre-defined requirement includes simultaneously touching the plurality of specific objects for a preset duration, and 
a quantity of the specific objects of the plurality of specific objects and the preset duration are separately set by a user for each of the plurality of different fake interfaces.  

13. (Currently amended) 	The terminal device according to claim 8, wherein the processing circuitry is further configured to: 
determine, in response to the state change of the specific application, a private display mode according to [[a]] the configuration file of the specific application that is used to select one of the private display mode and a normal display mode; and 
display, via the display screen and in response to the determination of the private display mode, the fake interface for the specific application.  

15. (Currently Amended) 	A non-transitory computer-readable medium storing instructions which when executed by a computer cause the computer to perform 
displaying, on a display screen of the computer according to a configuration file of a specific application, a fake interface of a plurality of fake interfaces, wherein the fake interface is displayed in place of [[a]] the specific application that has privacy content, that is currently installed on the terminal device, in response to a state change of the specific application which includes at least one of a switching from a running stop state to a starting state and a switching from an inactive state to an active state, the fake interface displaying non-privacy content that includes a type of content different from, and has no association with, any content within the specific application; 
detecting an operation on a plurality of specific objects that are displayed in the fake interface; 
the plurality of specific objects in the fake interface satisfies a pre-defined requirement; and 
displaying a detailed interface related to at least one of the plurality specific objects when the operation on the plurality of specific objects in the fake interface does not satisfy the pre-defined requirement, 
wherein the pre-defined requirement includes simultaneously touching the plurality of specific objects for a preset duration, and 
wherein a quantity of the specific objects of the plurality of specific objects and the preset duration are separately set by a user for each of the plurality of different fake interfaces.  

20. (Currently amended) 	The non-transitory computer-readable medium according to claim 15, wherein the instructions further cause the computer to perform: 
determining, in response to the state change of the specific application, a private display mode according to [[a]] the configuration file of the specific application that is used to select one of the private display mode and a normal display mode; and 
displaying, in response to the determination of the private display mode, the fake interface for the specific application.  

Allowable Subject Matter
Claims 1, 3, 5-8, 10, 12-15, 17, 19-20, and 22 are allowed as amended.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 

Seo in view of Schwartz and NKim teaches a method for providing application interface in a terminal device, the method comprising: displaying, by processing circuitry of the terminal device and on a display screen of the terminal device according to a configuration file of a specific application, a fake interface of a plurality of fake interfaces, wherein the fake interface is displayed in place of the specific application that has privacy content, that is currently installed on the terminal device, in response to a state change of the specific application which includes at least one of a switching from a running stop state to a starting state and a switching from an inactive state to an active state, the fake interface displaying non-privacy content that includes a type of content different from, and has no association with, any content within the specific application; detecting, by the processing circuitry of the terminal device, an operation on a plurality of specific objects that are displayed in the fake interface; and displaying, by the processing circuitry of the terminal device and on the display screen of the terminal device, an application interface of the specific application with privacy content when the operation on the plurality of specific objects in the fake interface satisfies a pre-defined requirement.
JKim discloses a switching between a foreground display state and a background display state. Park discloses simultaneously touching the plurality of specific objects for a preset duration. Yoo discloses a successive touch pattern where the user touches two icons simultaneously or within a predetermined time from each other, and the user of the mobile terminal can set what icons the controller is to display when entering the touch-lock mode. Wanner discloses that some fake data or different screen content can be shown on the display 
What is missing from the prior art is a method comprising: displaying, by the processing circuitry, a detailed interface related to at least one of the plurality of specific objects when the operation on the at plurality of specific objects in the fake interface does not satisfy the pre-defined requirement, wherein the pre-defined requirement includes simultaneously touching the plurality of specific objects for a preset duration, and wherein a quantity of specific objects of the plurality of specific objects and the preset duration are separately set by a user for each of the plurality of different fake interfaces, recited in claim 1 when considered in view of the other limitations recited by claim 1 in its entirety. Thus, claim 1 is deemed allowable over the prior art of record. The dependent claims 3, 5-7, and 22 which further limit claim 1 are also deemed allowable by virtue of their dependency. 
Claim 8 recites a terminal device which corresponds to the method of claim 1, and contains at least the limitations stated above. Therefore, claim 8 is also deemed allowable over the prior art of record as the same reason applied in claim 1 above. The dependent claims 10, and 12-14 which further limit claim 8 are also deemed allowable by virtue of their dependency. Claim 15 recites a non-transitory computer-readable medium which corresponds to the method of claim 1, and contains at least the limitations stated above. Therefore, claim 15 is also deemed allowable over the prior art of record as the same reason applied in claim 1 above. The dependent claims 17, 19, and 20 which further limit claim 15 are also deemed allowable by virtue of their dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WANSIK YOU whose telephone number is (571)270-3360.  The examiner can normally be reached on 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASHOKKUMAR PATEL can be reached on (571)-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W.Y./Examiner, Art Unit 2491                                                                                                                                                                                                        



/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491